DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/12/2022 has been entered.
Allowable Subject Matter
	Claims 1-4, 6 are allowed. 
	Renumbered as claims 1-5 for pending claims 1-4, 6.
	The present invention is directed to an image processing apparatus, an image forming apparatus, a simplified color chart, and a non-transitory computer readable medium storing an image processing program. Each independent claim identifies the uniquely distinct features:
	Regarding claim 1, an image processing apparatus comprising: 
a processor configured to generate a preliminary simplified sec
identifying column-end color samples in the preliminary simplified color chart;
extracting neighboring color samples from the basic color chart: 
locating the neighboring color samples next to the column-end color samples in the preliminary simplified color chart to generate a regular simplified color chart, 
wherein all of the color samples of the regular simplified color chart are selected from the color samples of the basic color chart, the regular simplified color chart being generated in such a manner that a color sample included in the regular simplified color chart is located in the regular simplified color chart at a position at least maintaining a partial-adjacency relationship in the basic color chart.

The closest prior art, Oh et al. (US 2005/0237549 A1) in view of Teraue (US 2011/0058196 A1) fails to anticipated or render obvious at least underlined limitations.
	Regarding claim 1, Oh et al. (US 2005/0237549 A1) discloses a color chart used to produce a color profile, and more particularly, to a method and apparatus for producing a color chart having a uniform color distribution in a device-independent color space to minimize an error generated upon color transformation.
	Teraue (US 2011/0058196 A1) discloses an image processing apparatus, an image processing method, and a recording medium storing a program thereof for generating image data to print a color chart made up of a plurality of color patches on a print medium, entering identification information of a color patch selected to represent a color that is closest to a designated color from the color chart printed based on the image data, and making a color adjustment of a print based on such identification information.
However, Oh et al. (US 2005/0237549 A1) in view of Teraue (US 2011/0058196 A1) do not specifically disclose “identifying column-end color samples in the preliminary simplified color chart; extracting neighboring color samples from the basic color chart: locating the neighboring color samples next to the column-end color samples in the preliminary simplified color chart to generate a regular simplified color chart”. Therefore claim 1 is allowed (in combination with the other claimed limitations and/or features), as claimed in independent claim 1.
 	Independent claim 6 is reciting the same or similar claim limitations or features as recited in claim 1. Therefore, independent claim 6 is found to be allowable over the closest prior art of record mentioned above, for the same or similar reasons as discussed and stated above in independent claim 1.
 	Regarding claims 2-4, the instant claims are dependent on allowable claim 1 and thus allowable.
 	Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG N VO whose telephone number is (571)270-1121. The examiner can normally be reached Monday-Friday, 7AM-4PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad K Ghayour can be reached on 571-272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUANG N VO/           Primary Examiner, Art Unit 2672